Matter of Abizadeh v Abizadeh (2021 NY Slip Op 00308)





Matter of Abizadeh v Abizadeh


2021 NY Slip Op 00308


Decided on January 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2020-04587
 (Docket Nos. F-01320-18, F-01320-18/19A)

[*1]In the Matter of Ramin Abizadeh, appellant,
vGalit Abizadeh, respondent.


Ramin Abizadeh, Albertson, NY, appellant pro se.
Diana Lozada Ruiz, Mineola, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Ayesha K. Brantley, J.), dated May 15, 2020. The order denied the father's objections to an order of the same court (Adam E. Small, S.M.) dated January 27, 2020, denying his motion for an award of attorney's fees.
ORDERED that the order dated May 15, 2020, is affirmed, without costs or disbursements.
The parties are divorced and have three children. By judgment of divorce dated May 6, 2014, the mother was awarded physical custody of the parties' children and the father was directed to pay child support. When two of the children later began residing with the father, he filed a petition for child support against the mother. After a hearing, the parties entered into an order of support on consent. The father moved for an award of attorney's fees against the mother in the principal sum of $8,624.42 and for entry of a money judgment in that amount on the ground that the mother failed to comply with discovery requests which required him to seek court intervention. In an order dated January 27, 2020, the Support Magistrate denied the father's motion. The father filed objections to the Support Magistrate's order. In an order dated May 15, 2020, the Family Court denied the father's objections. The father appeals.
An award of reasonable attorney's fees is a matter within the sound discretion of the Family Court (see Matter of Pacheco v Pacheco, 163 AD3d 576). "The factors to be considered in computing an appropriate award include the parties' ability to pay, the merits of the parties' positions, the nature and extent of the services rendered, the complexity of the issues involved, and the reasonableness of counsel's performance and the fees under the circumstances" (Matter of Westergaard v Westergaard, 106 AD3d 926, 926-927). Under the totality of the circumstances, an award of attorney's fees to the father was not warranted (see Family Court Act § 438[a]). Accordingly, the Family Court properly denied the father's objections to the Support Magistrate's order.
DILLON, J.P., HINDS-RADIX, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court